Case 2:18-Cr-00607-.]FB Document 66-2 Filed 12/13/18 Page 1 of 8 Page|D #: 389

AO 93 (Rev. ll/ 13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Eastem District of New York

In the Matter of the Search of

)
(Briej7y describe the property to be searched )
ar identify the person by name and address) )

THE OFFICES, FAClLlTlES AND GROUNDS OF NATlONAL ELECTRONICS, )

 

 

lNC., AND lSHAN lNTERNATIONAL, lNC., DBA TABAN COMPANY, ) ‘
BUS[NESSES LOCATED A'l` 500 SMlTl-l S'I'REET, FARMINGDALE, NEW l
YORK 11735 (“SUBJECT PREM[SES No. l") ) ‘

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer `

An application by a federal law enforcement officer or an attorney for the government requests the search

 

of the following person or property located in the Ea§;§m District of New York
(ideml_'/jl the person or describe the property to be searched and give its locatian)!
A'I"I`ACH]\/IENT A HERETO

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (idennyj) the person or describe the praper)y to be seized):

A'I'I`ACHMENT H HERETO

l t | l l
UUU nw UH _ , MU]]EM 10 execute tLis warrant on or before November 27, 2018 (m)z to exceed 14 days)

§ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established

 

 

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to the Duty Magistrate Judge
(Um`ted .S'!ates Magislraie Judge)

IJ Pursuant to 18 U.S.C. § 3 lO3a(b), l find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay~notice to the person who, or whose
prOpBI'l.y, Will be S€arched Ol` SCiZCd (check the appropriate box) "

 

 

 

for days (m)¢ to exceed30) El until, the factsjustifying, the later specific date of
,*/ _
Date and time issued: H/l$ ll 3 g /ol :50 P’//' %2/)
l _ /' ' _ ‘..' Judge'.s'signa!ure
city and state central Isnp. New Yori< Hon. Ann~eTY. shields U.s.M.J.

 

 

Prinied name and lille

 

Case 2:18-Cr-00607-.]FB Document 66-2 Filed 12/13/18 Page 2 of 8 Page|D #: 390

AO 93 (Rev. ll/l3) Search and Seizure Wanant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory lei°t with:

 

 

 

 

lnventory made in the presence of :

 

inventory of the property taken and name of any person(s) seized:

:"+.

renew
"":

 

Certification

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

 

Executing officer 's signature

 

Printed name and title

 

 

 

Case 2:18-cr-00607-.]FB Document 66-2 Filed 12/13/18 Page 3 of 8 Page|D #: 391

ATTACHMENT A
PREMISES TO BE SEARCHED
The premises in ATTACHMENT A is located at 500 Smith Street, F`armingdale,
Nevv Yorl< 1 1735, including the surrounding grounds, any garages, sheds,
storage rooms, storage lockers, trash containers, located on the premises, as
depicted in the photographs below. The area of the premises to be searched

does not include the east side of the building Which contains a company called

“Star Gift” Which is not associated With NATIONAL.

 

 

Case 2:18-cr-00607-.]FB Document 66-2 Filed 12/13/18 Page 4 of 8 Page|D #: 392

 

 

ANOTHER VIEW OF SUBJECT PREMISES NO. 1

 

Case 2:18-cr-00607-.]FB Document 66-2 Filed 12/13/18 Page 5 of 8 Page|D #: 393

ATTACHMENT H

 

ITEMS TO BE SEIZED AND SEARCHED
The properties to be searched and seized is evidence, fruits, and
instrumentalities relating to violations of Title 18, United States Code, Section
371 (conspiracy to defraud the United States); Title 18, United States Code,
Section 1956(h) (money laundering conspiracy); Title 18, United States Code
Section 1956) (money laundering); Title 18, United States Code Sections 1960
(unlicensed money remitting); Title 31, United States Code, Sections 5324 and
5331 (structuring and failure to file CTRS and Form 8300 reports): and Title
18, United States Code, Section 1952 (Interstate and foreign travel in aid of
racketeering enterprises) (collectively, the “SUBJECT OFFENSES”), including:
1. Any and all United States and foreign currency.
2. Any and all business books and records relating to the Subject
Premises and Subject Vehicle, including: accounts receivable,
accounts payable, cash disbursements, general journal, cash

receipts, Work papers, correspondence, copies of tax returns,

employee records, payroll records, memoranda, bank statements,
bank deposit slips, money orders and money order receipts,
cancelled checks, drafts, Wire transfers, records of and any other
documentary and/ or physical items relevant to the monetary

transactions

 

 

 

Case 2:18-cr-00607-.]FB Document 66-2 Filed 12/13/18 Page 6 of 8 Page|D #: 394

3. Any and all documents or forms containing information used or
designed for use in filing any federal, state or local income tax
return and / or employment tax return.

4. Any and all Work papers, schedules, summaries or other

l documents used or designed for use to prepare documents
described above,

5. Any and all records in the names of ENAYATULLAH KHWAJA,
MAYNOR MELENDEZ, NASEEM BOKHARI, NADER MOHAMAD
FARHAT , RANA RAHIMI, EBADULLAH K_HWAJA, ZABIULLAH
KHWAJA, SHIKEBA RHAMATZADA, ABDULRAHMAN KHWAJA,
NADIA KHWAJA, ROBERTO SAENZ, OMAR BUTT, AKII-IIKO KAJI,
HESAMUDDIN KHWAJA, SAYED ABDUL MAJID Kl-IWAJA,
IBRAHIM KHWAJA, MAHMUD KHWAJA, IBRAHIM KHWAJA,
including U.S. Passports; Foreign Passports; travel records;
financial records including evidence of disposition of income,

including but not limited to: banking records, real estate records

(in the USA and abroad); records substantiating purchase of
capital assets (vehicles, boats, etc.); investments, including but not
limited to investments in TRONIX TELECOM, SYSCO
INTERNATIONAL, WIRELESS HUB, GOTl-IAM DISCOUNTS,
NATIONAL ELECTRONICS, SOLID WIRELESS, SOLID

ELECTRONICS, ISK CORPORATION, TABAN COMPANY, ISHAN

 

 

Case 2:18-Cr-00607-.]FB Document 66-2 Filed 12/13/18 Page 7 of 8 Page|D #: 395

INTERNATIONAL, ROSLYLN ASSOCIATl~llS and HAMD
ASSOCIATES.

6. Any computer, computer system and related peripherals, tapes,
cassettes, cartridges, streaming tape, commercial software and
hardware, computer disks, disk drives, monitors, computer
printers, modems, tape drives, disk application programs, data
disks, systems disk operating system, magnetic media floppy
disks, hardware and software operating manuals, tape systems
and hard drive and other computer related operation equipment,
mobile telephones, internet access devices, digital cameras and
memory cards, scanners, and any electronic data storage devices l
including but not limited to hardware, software diskettes, backup
tapes, CD-ROMS, DVD, flash memory devices, and other storage
mediums, any input/ output peripheral devices, including but not
limited to passwords, data security devices and related

documentation, and any hardware / software manuals related to or

used to store financial data

7. Any and all cameras, smartphones, and cellular telephones.

8. Any and all credit card and other financial information, including,
but not lirnited, to bills and payment records, reflecting evidence of
money laundering, operating an unlicensed money transmission

business and failure to file currency transaction reports.

 

 

 

Case 2:18-Cr-00607-.]FB Document 66-2 Filed 12/13/18 Page 8 of 8 Page|D #: 396

9. Any and all import and export documentation, including, but not
limited to, air Waybills, invoices, sales orders, purchase orders,
Warehouse receipts from freight forwarders, customs forms, and
shippers export declarations
This Warrant authorizes the opening of locked containers, by force if
necessary, at the premises described in ATTACHMENTS A, B, C, D, E, F and G
or at an appropriate law enforcement facility or other controlled environment if
it is not practical or safe to open the locked containers at the at the premises
described in ATTACHMENTS A, B, C, D, E, F and G during the search.
“Locked containers” include, but are not limited to, any and all locked rooms,
cabinets, files, drawers, closets and safes.
For purposes of authentication at trial, the Government is authorized to

retain a digital copy of all seized information authorized by the Warrant for as

long as is necessary for authentication purposes

 

 

